Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10 and  12-19 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a drive unit for an adjustment system configured to be coupled to an adjustable element, the drive unit having a combination of an electromagnetically operated drive motor ,  a magnetic field sensor  arranged on a housing of the drive motor that provides an electrical sensor signal dependent on  a magnetic field generated by the drive motor and that varies on rotation of a rotor of the drive motor, and - a control unit 
The prior art does not disclose a drive unit for an adjustment system 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mili et al (Pat# 8,823,228) disclose transmission drive unit having self-locking device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867